Citation Nr: 1429885	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-44 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a fungus on the left hand.

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for a chronic disability of the left leg.

6.  Entitlement to service connection for a chronic disability of the right leg.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for stomach pain.

9.  Entitlement to service connection for residuals of inguinal hernia surgery.

10.  Entitlement to service connection for an acquired psychiatric disorder, manifested by visual and auditory hallucinations.  

11.  Entitlement to an initial rating greater than 30 percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in October 2009, the Veteran requested a local hearing before a Decision Review Officer (DRO).  He also indicated on his VA Form 9 that he did not desire a Board hearing.  A hearing before a DRO was scheduled for February 2010, but the Veteran failed to report.  A statement from the Veteran indicated that he wished to withdraw his request for a hearing.  The Veteran then however stated that he had trouble reading and did not intend to withdraw his hearing request.  He asked that his hearing before a DRO be rescheduled.  The Veteran was then scheduled for a hearing to be held in March 2010, but again failed to report for that hearing.  No further communication was received from the Veteran regarding his failure to report for that hearing, to include requesting to have his hearing again rescheduled or providing good cause for why he failed to report.  Accordingly, the Veteran's request for a hearing before a DRO is considered withdrawn. 

Also, in October 2012 the Veteran submitted a VA Form 9, wherein he indicated his desire to testify at a hearing before a member of the Board.  As will be discussed in further detail in the remand that follows the below decision, the October 2012 VA Form 9, and included hearing request, is premature as to the referenced claims, but will be considered a Notice of Disagreement (NOD) as to an April 2012 rating decision that denied service connection for lumbar strain, a chronic disability of the left leg, a chronic disability of the right leg, a bilateral eye disability, stomach pain, residuals of inguinal hernia surgery, and an acquired psychiatric disorder, manifested by visual and auditory hallucinations.  Although these issues were not certified for appeal, the Board will address them for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to these issues, if the Veteran so desires.  

(The decision below addresses the issues of entitlement to service connection for hypertension and a fungal infection of the left hand and to a higher rating for tinea versicolor.  The remaining issues are addressed in the in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is attributable to military service.

2.  The Veteran does not a diagnosed fungal infection affecting the left hand, to include the digits and nails, for which he is not already receiving service-connected disability compensation.

3.  The Veteran's service-connected tinea versicolor does not affect at least 40 percent of the entire body, or at least 40 percent of exposed areas of the body, and at no time during the appeal period has it required systemic, as opposed to merely topical, therapy, such as with use of corticosteroids or other immunosuppressive drugs; his tinea versicolor has not been shown to result in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7107 (2013).

2.  The Veteran does not have a fungal infection of the left hand other than tinea versicolor that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for a rating in excess of 30 percent for service-connected tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7820-7806.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in November 2008, March 2009, and June 2009.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, and VA examination reports.  There is no suggestion that additional evidence, relevant to the matters decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to determine the appropriate rating for the Veteran's service-connected tinea versicolor and to evaluate his claim of service connection for a fungal infection of the left hand.  The Veteran has been afforded two VA examinations that are relevant to both of these matters.  Although the examination was specifically afforded in connection with his claim of service connection for tinea versicolor, the objective findings obtained on examination are sufficient for the Board to evaluate his claim of service connection for a fungal infection of the left hand.  A review of the examination reports show that the VA examiner conducted a thorough examination of Veteran and considered the Veteran's subjective complaints related to his disability.  The Board is satisfied that the information contained in the VA examination reports and treatment records is sufficient for the Board to evaluate the Veteran's claim.  While an extended period of time has gone by since the May 2010 VA examination, the Veteran has not asserted, nor does the evidence demonstrate, that his disability has worsened or undergone some material change since that examination.  Further, the Veteran is competent to testify as to certain symptoms of his disability, such as its worsening during summer months, and did report that information to the VA examiners.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). 

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for hypertension.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the instant case, the Board finds that a medical examination and/or opinion is not necessary as there is simply no evidence, as will be discussed in further detail below, to suggest that the Veteran's hypertension may be associated with service.  See id. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his 'conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]').

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Hypertension

The Veteran filed his claim for service connection for hypertension in March 2009.  A July 2009 optometry consultation note contained in the Veteran's Virtual VA file shows that in July 2008, his blood pressure was recorded to be 142/96; he was thereafter placed on medication for control of his blood pressure.

Upon review of the evidence of record, the Board finds that service connection on either a direct basis or a presumptive chronic disease basis is not warranted.  The Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The first indication of hypertension contained in his post-service medical records is in July 2008, which is more than 26 years after service.  The Veteran has also proffered no theory for why he believes that his hypertension is related to service, nor has he indicated that any medical professional has attributed his current hypertension to service.  The Board notes that the Veteran has not been afforded VA medical examinations in connection with his claim of service connection for hypertension.  However, before VA's duty to provide a medical examination is triggered, there must be some indication in the record that the claimed disability may be associated with service.  See McLendon 20 Vet. App. at 81.  In this case, the Veteran has proffered no evidence suggestive of a nexus to service, to include any lay evidence regarding continuity of observable symptomatology related to hypertension.  Accordingly, a VA examination was not warranted in connection with the Veteran's claims of service connection for hypertension.  Id.  

In short, there is simply no evidence to suggest that the Veteran's hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is also no evidence of hypertension in service or of a continuity of symptoms since service.  Further, no medical provider has linked the Veteran's hypertension directly to service.  In sum, there is no basis upon which to conclude that the Veteran's hypertension is in any way directly attributable to service.  In finding that service connection for hypertension is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

B.  Fungal Infection - Left Hand

The Veteran has claimed entitlement to service connection for a "fungus in left hand, 3[rd], 4th, and 5th fingers."  A physical examination of the Veteran's skin conducted in February 2009 in connection with his claim of service connection for tinea versicolor failed to reveal any skin disability on the Veteran's left hand.  Indeed, the examiner indicated specifically that the Veteran's rash spared his hands.  In March 2009, the Veteran presented with complaints of a rash on his chest and back.  His nails were examined at that time, but there was no evidence of a rash or other infection.  On examination in May 2010, the Veteran was noted to have a "typical rash of tinea versicolor involving the head, neck, back, chest, . . . arms, and hands[,] including nails."  The diagnosis at that time was tinea versicolor.  The Veteran's VA treatment records do not otherwise indicate that he has a fungal infection of the left hand other than tinea versicolor.

Upon review of the evidence of record, the Board finds that service connection for a fungal infection of the left hand is not warranted, as the evidence fails to reveal that the Veteran has been diagnosed with a fungal infection affecting his left hand or digits thereof that he is not already in receipt of service-connected disability compensation for.  Although the May 2010 VA examination report reveals a skin rash on Veteran's hands, including his nails, the diagnosis was of tinea versicolor, a disability that is currently service-connected.  Skin infections are rated based on the percentage of total body area affected and as such, assigning a separate rating based on each body part affected would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7820.  Further, because the evidence fails to establish that the Veteran has, at any point during the pendency of her claim, been diagnosed as having a specific fungal or skin infection of the left hand or digits thereof, including the nails, other than tinea versicolor, his claim must be denied.  See 38 C.F.R. § 4.14.  In this regard, the Board acknowledges that the Veteran's VA treatment records indicate a diagnosis of dermatitis, but it is not specified as to the affected body part.  Given that the VA examiner identified that Veteran's rash on his hands and nails as being tinea versicolor, the Board cannot conclude that the evidence supports a finding that the Veteran has an additional disability of the left hand for which he is not already being compensated.

III.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the instant case, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

A review of the evidence dated during the relevant time period shows that the Veteran has been diagnosed as having tinea versicolor, a claim of service connection for which was filed on August 6, 2008.  The Veteran was awarded service connection for tinea versicolor and eventually assigned a 30 percent disability rating, effective August 6, 2008.  On examination in February 2009, the Veteran reported having a persistent rash, which worsened in the summer and would then typically involve his entire body, including the lower extremities, but was at other times localized to his chest, neck, and back.  The Veteran described the rash as being extremely pruritic and painful at time, with excoriation.  It was noted that he treated the rash with a topical cream, the response to which had been poor.  He denied the use of light therapy, corticosteroids, or immunosuppressive drugs.  

Physical examination of the Veteran's skin revealed diffuse macular lesions on the head, primarily localized to the vertex and occiput, as well as the posterior aspect of the neck, and of the back, primarily localized to the upper back, chest, abdomen and upper arms.  The lesions were confluent in certain areas, primarily along the upper back, with evidence of both hypopigmented and hyperpigmented lesions.  A mild amount of scaling associated with some lesions was noted, but there was no disfigurement of scarring noted.  The examiner indicated that the Veteran's rash spared his face, genetalia, hands, and lower extremities at that time, but affected approximately 30 percent of the head, 30 percent of the neck, 10 percent of the back, 25 percent of the chest, and 10 percent of the abdomen and upper extremities, which equated to 13.8 percent of total exposed body or 8.15 percent of the total body.  

Another VA examination was conducted in May 2010.  The Veteran again stated that his rash was worse during the summer months and indicated that it had spread to his wrists, hands, and nails.  The Veteran stated that he was using nystatin cream, which helped some, but did not give any significant relief.  Physical examination revealed a typical rash of tinea versicolor involving the head, neck, back, chest, arms, and hands, including the nails.  The lesions were both hypopigmented and hyperpigmented and there was some scaliness, particularly on the hands and forearms.  There was no disfigurement of scarring noted and no rash on the face, genetalia, or lower extremities.  The examiner stated that the rash affected 30 percent of the head, 30 percent of the neck, 30 percent of the back, 20 percent of the chest, and 50 percent of the hands, which equated to 28.3 percent of total exposed body or 11 percent of the total body.  

The Veteran's service-connected tinea versicolor has been evaluated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820-7806.  DC 7820 provides that disabilities evaluated under that DC are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or as dermatitis under DC 7806, depending on the predominant disability.  In this regard, the evidence fails to demonstrate that the Veteran's tinea versicolor has resulted in disfigurement of his head, face or neck, and there is no evidence of scarring related to his fungal infection.  See 38 C.F.R. § 4.118, DCs 7800-7805.  Given the lack of evidence showing such, the Board finds that the Veteran's disability is most appropriately rated as dermatitis under DC 7806.  (The Board acknowledges that the criteria used to evaluate certain disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  However, those revisions did not affect the DC under which the Veteran is most appropriately rated.)

Under DC 7806, a 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2013).  A 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Here, the evidence fails to establish that the Veteran's rash affects 40 percent of the entire body or more than 40 percent of the exposed areas.  In this regard, the Board has considered the Veteran's assertions of worsening during the summer months; however, without objective evidence demonstrating what percent of the total body or exposed area was affected, the Board cannot conclude that a rating in excess of 30 percent is warranted.  

Further, the Veteran's VA treatment records show that he has variously been prescribed ciclopirox olamine, nystatin cream, selenium lotion, and ketoconazole cream, all of which are topical medications.  Although ketoconazole cream is a topical corticosteroid, the Board finds that it does not qualify as "systemic therapy" as contemplated by DC 7806.  Indeed, under DC 7806, a noncompensable evaluation is warranted where the skin disability requires no more than topical therapy; higher evaluations are warranted where the disability requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, of varying durations.  The Board thus finds that the structure of the rating criteria provided for in DC 7806 sets up a dichotomy between topical therapy and systemic therapy.  Given those two alternatives, topical ointment (such as the creams and lotions used by the Veteran in this case) belongs in the category of "topical therapy" and not "systemic therapy."  Accordingly, regardless of the Veteran's near-constant use of various lotions and creams to treat his tinea versicolor, a rating in excess of 30 percent is not warranted as he is not being treated with corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118, DC 7806.  

In light of the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any point during the pendency of the Veteran's claim as the objective evidence of record simply does not support a rating of 60 percent.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra;38 C.F.R. § 3.102.  

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are precisely described by the rating criteria.  Indeed, he has a skin disability that affects a percentage of his total body area, which disability is treated with the use of topical medication.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected tinea versicolor] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a fungus on the left hand is denied.

Entitlement to a rating greater than 30 percent for service-connected tinea versicolor is denied.


REMAND

In an April 2012 rating decision, the RO denied service connection for lumbar strain, a chronic disability of the left leg, a chronic disability of the right leg, a bilateral eye disability, stomach pain, residuals of inguinal hernia surgery, and an acquired psychiatric disorder, manifested by visual and auditory hallucinations.  In October 2012, the Veteran filed a VA Form 9, attached to which was a copy of the April 2012 rating decision.  When asked to state why he believed that VA decided his case incorrectly, the Veteran stated: "see attached denial letter."  The Board finds that the Veteran has expressed the requisite disagreement with the RO's April 2012 rating decision such that the October 2012 VA Form 9 can be considered a timely filed NOD as to all claims denied in that that adjudicative determination.  See Fenderson v. West, 12 Vet. App. 119, 131 (1999).  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2012).  To date, no SOC has been furnished concerning the issues outlined above.  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for lumbar strain, a chronic disability of the left leg, a chronic disability of the right leg, a bilateral eye disability, stomach pain, residuals of inguinal hernia surgery, and an acquired psychiatric disorder, manifested by visual and auditory hallucinations.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction (AOJ) should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Regarding the Veteran's claim of entitlement to service connection for hepatitis C, the Veteran's VA treatment records show a current diagnosis of hepatitis C.  In a March 2009 statement in support of his claim, the Veteran asserted his belief that his hepatitis C is attributable to numerous shots received in service.  He further indicated that while on active duty, he got a body tattoo.  In denying service connection for hepatitis C, the RO stated that there was no evidence of a body tattoo in service and no known instance of hepatitis C received from gamma globulin shots or a vaccination gun.

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

The Veteran has not been afforded a VA examination in connection with his claim.  Although the RO was correct that the Veteran STRs fail to reveal evidence of a body tattoo in service, his STRs appear to be incomplete, as there is no separation examination of record.  Given that the Veteran is competent to testify as to having been tattooed while in service, and there is no evidence to specifically contradict the Veteran's statement, that Board finds that the matter must be remanded for a VA medical examination that addresses the etiology of the Veteran's hepatitis C.  On remand, the Veteran should be scheduled for an examination in order to have an examiner provide an opinion regarding the etiology of the disease with consideration of the risk factors for contracting hepatitis C as identified in the April 17, 2001, VA training letter.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue a SOC addressing the issues of entitlement service connection for lumbar strain, a chronic disability of the left leg, a chronic disability of the right leg, a bilateral eye disability, stomach pain, residuals of inguinal hernia surgery, and an acquired psychiatric disorder, manifested by visual and auditory hallucinations.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

2.  The AOJ should attempt to obtain any potentially outstanding service treatment records, to specifically include the Veteran's entrance and separation examination reports.  If it is determined that no additional records exist, a notation to this effect should be recorded in the Veteran's claims folder.

3.  Then, schedule the Veteran for a VA examination by a physician with expertise in infectious diseases.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full and it should be specifically noted whether the Veteran in fact has any body tattoos.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service.  The bases for the opinion provided should be explained in detail.  The explanation should address the significance of the timing of the first manifestations of symptoms and diagnosis relative to the Veteran's period of military service from 1978 to 1981.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of service connection for hepatitis C.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


